Citation Nr: 1217114	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  98-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to December 1972.

This matter came to the Board of Veterans' Appeals (Board) from a September 1997 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 1998, the Veteran testified at a personal hearing at the RO; the transcript is of record.

In an August 2006 decision, the Board denied entitlement to service connection for psychiatric and eye disorders.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a February 2008 Joint Motion for Remand (JMR) and March 2008 Court Order, the decision was vacated and the matters were remanded for compliance with the JMR.  The matters were remanded in August 2008.

In an April 2010 decision, the RO granted entitlement to service connection for chronic brain syndrome with personality changes and depressive mood, previously evaluated as organic syndrome, and a 50 percent disability rating was assigned, effective September 8, 1997, and a 100 percent rating was assigned, effective March 18, 2010.  The grant of service connection constituted a full award of the benefit sought on appeal as to the psychiatric issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his attorney have submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the VA San Juan RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for eye disabilities which he attributes to a head injury he incurred during service in November 1972.  He asserts that the alleged in-service head injury caused his vision loss.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In August 2008, the issues of entitlement to psychiatric and eye disabilities were remanded, in part, in order conduct a search for further service treatment records.  

In an April 2009 Request for Information, the Veteran's clinical records from October 2, 1972 to December 7, 1972, pertaining to head trauma were requested; there is no response of record.

In March 2010, the RO completed a request that the Veteran undergo a VA examination pertaining to his claimed eye disability.  In such request, reference was made to service treatment records received on November 16, 2009, which included treatment records for "head trauma eye residual."  The examiner was requested to opine whether the Veteran suffers from an eye disability as the result of head trauma sustained in service.

In March 2010, the Veteran underwent a VA examination.  The VA examiner specifically stated that the claims folder was not available for review, and the VA examiner noted the request to review records received on November 16, 2009 but stated that no such records were available.  It appears that the VA examiner relied solely on review of a February 2004 VA examination report.  The VA examiner stated the following:

There is evidence on record that on 11/3/72 [the Veteran] had trauma to head (but the visual examination on the day of trauma is not available on the record).  Next available examination was done in 1974 that reveals subnormal vision in left eye with vision of 20/200.  Absent foveal reflex was noticed on this exam.  Before trauma in November 1972, [the Veteran] has bilateral 20/20 vision but there is no recorded vision in claim folder after trauma of bilateral 20/20.  In view of this findings it is more likely than not that [the Veteran's] current eye condition and vision is directly associated to head trauma in 1972.

The VA examiner then conducted a physical examination and stated that the loss of right eye vision is caused by or a result of his refractive error, and the loss of left eye vision is most likely caused by or a result of refractive amblyopia.  

The April 2010 supplemental statement of the case lists as 'Evidence' additional service treatment records received on November 16, 2009.

Initially, the Board notes that it is not clear what evidence the RO is referring to that was received on November 16, 2009.  There is a yellow 'Service Department Records Envelope' containing service treatment records in the first volume of the claims folder;' however, these records were associated with the record in 2003.  There is a white 'Service Department Records Records Envelope' in the second volume of the claims folder; however, this envelope contains an empty file.  There are otherwise no service treatment records contained within the claims folders.  Thus, the RO must clarify what records were received on November 16, 2009, and ensure that such records are associated with the claims folder.

With regard to the March 2010 VA examination report, initially it does not appear that the examiner reviewed the entire claims folder, but instead relied solely on a prior VA examination report.  Second, it is not clear whether the statement that the Veteran's "current eye condition and vision is directly associated to head trauma in 1972" is the opinion of the March 2010 VA examiner, or whether the VA examiner is referencing a prior February 2004 VA opinion which states that "it is more likely than not that [the Veteran's] current left eye condition and visual loss is associated to head trauma in 1972."  Finally, as refractive error of both eyes was diagnosed by the March 2010 VA examiner, the correct inquiry is whether any defects were subjected to a superimposed disease or injury which created additional disability.  Thus, an addendum VA opinion is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must clarify the "additional service treatment records" that were received on November 16, 2009, and ensure that any additional service treatment records are associated with the claims folder.  If any such efforts prove unsuccessful, documentation to that effect must be added to the claims folder.

2.  AFTER completion of the above, refer the claims folder and a copy of this Remand to the March 2010 VA examiner for an addendum to his report to resolve whether the Veteran's eye disability is subject to a superimposed chronic disease or injury during service.  Upon review of the entire claims folder, to include service treatment records, post-service treatment records, and lay statements of the Veteran, the examiner should offer an opinion as to the following:

a)  Does the Veteran have a chronic disability of the left eye and right eye.  If so, is it an acquired disability, or a developmental defect?

b)  If the examiner determines that the Veteran has a developmental defect of the left and right eyes, to include refractory error, was such development defect subject to a superimposed chronic disease or injury (as opposed to an acute increase in pain) during his period of active service?

c)  If the examiner determines that the Veteran has a current acquired disability of the left eye or right eye, is such disability causally related to service, to include the head injury?  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the March 2010 VA examiner is unavailable, please refer the case to another examiner for the requested opinion, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion.  

3.  After completion of the above, review the expanded record and readjudicate entitlement to service connection for eye disability, to include pursuant to 38 C.F.R. §§ 3.303(c), 4.9.  If the benefit sought is not granted, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



